Citation Nr: 1727269	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an award of a total disability evaluation based on individual unemployability (TDIU) prior to June 10, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active military service from August 1968 to September 1971 and from February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a 100 percent rating for PTSD effective June 10, 2013; and also awarded special monthly compensation (SMC) based on housebound criteria, effective June 10, 2013.

In April 2015, the Board denied a rating in excess of 30 percent for PTSD and entitlement to TDIU prior to June 10, 2013.  The Board also denied an effective date prior to June 10, 2013 for the award of SMC.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a May 2016 Joint Motion for Partial Remand (JMR), the Court vacated the Board's April 2015 decision with regard to the Board's denial of an increased rating for PTSD and entitlement to TDIU prior to June 10, 2013 and remanded the claims for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of an effective date prior to June 10, 2013 for the award of SMC and that issue is no longer on appeal.

In a May 2017 decision, the Board granted a 100 percent rating for PTSD for the period from February 29, 2008 to June 9, 2013.  The issue of entitlement to TDIU prior to June 10, 2013 was remanded.

In a May 2017, rating decision the RO effectuated the Board's grant and also awarded the Veteran SMC benefits at the housebound rate effective February 29, 2008.



FINDINGS OF FACT

1.  In a May 2017 decision, the Board granted a 100 percent rating for PTSD for the period from February 29, 2008 to June 9, 2013.

2.  In a May 2017 rating decision, the RO awarded the Veteran SMC benefits at the housebound rate effective February 29, 2008.


CONCLUSION OF LAW

There is no basis in the law for a TDIU prior to June 10, 2013.  38 C.F.R. § 4.14 (2016); Sabonis v. Brown, 6 Vet App 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection for PTSD was granted in an August 2009 rating decision with an initial 30 percent rating, effective February 29, 2008.  The Veteran disagreed with the initial rating assigned, but did not express disagreement with the effective date.  He perfected an appeal of this issue.  During the course of the appeal, entitlement to a TDIU was denied.  See April 2010 rating action.

In June 2013, the Veteran filed another claim seeking entitlement to a TDIU.  In a November 2013 rating decision, the RO increased the evaluation for PTSD to 100 percent, effective June 10, 2013.  In the same rating action, the RO granted SMC based on housebound criteria, effective June 10, 2013.  The rating action did not address entitlement to a TDIU because that issue became moot for the period from June 10, 2013.

In May 2016 JMPR, the Court vacated the Board's April 2015 decision with regard to the Board's denial of an increased rating for PTSD and entitlement to TDIU prior to June 10, 2013 and remanded the claims for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of an effective date prior to June 10, 2013 for the award of SMC.

In a May 2017 decision, the Board granted a 100 percent rating for PTSD for the period from February 29, 2008 to June 9, 2013.  The issue of was entitlement to TDIU prior to June 10, 2013 was remanded.

The Veteran's PTSD is currently rated as 100 percent disabling prior to June 10, 2013.  The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley. See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. See Id.  

Here, the Veteran is service-connected for disabilities other than PTSD, and these disabilities separately combine to a 60 percent rating.  However, the Veteran contends that he is prevented from substantially gainful employment due to the combined effect of his service-connected disabilities including, and in particular, PTSD.  See Attorney argument dated in October 2016.  Thus, to award a TDIU rating for the period prior to June 10, 2013 would result in impermissible, duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  Most importantly, the Board notes that the Veteran is already receiving SMC under 38 U.S.C.A. § 1114 (s) for the period prior to June 10, 2013.  

As the Board pointed out in its May 2017 Remand, the issue of a TDIU survived the assignment of a total schedular rating for PTSD only because of the possibility of assignment of SMC based on housebound status.  In a subsequent rating decision, issued only one day after the Board's May 2017 Remand, the RO awarded the Veteran SMC benefits at the housebound rate effective February 29, 2008.  Thus, the 100 percent schedular award for PTSD for the entire appeal period prior to June 10, 2013, moots the TDIU claim for the same appeal period.  Accordingly, the claim for TDIU prior to June 10, 2013 must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

The claim for TDIU prior to June 10, 2013 is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


